          Case 1:17-cv-03139-LGS Document 175 Filed 11/16/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X              11/16/2018
                                                              :
 JAMES CONTANT, et al.,                                       :
                                              Plaintiffs, :
                                                              :   17 Civ. 3139 (LGS)
                            -against-                         :
                                                              :        ORDER
 BANK OF AMERICA CORPORATION, et al., :
                                              Defendants. :
                                                              :
 ------------------------------------------------------------ X


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on November 15, 2018, a preliminary approval hearing and initial pretrial

conference were held. For the reasons stated in the conferences, it is hereby

        ORDERED that Plaintiffs’ motion for preliminary approval of the proposed settlement

with the Citibank defendants is DENIED. It is further

        ORDERED that by November 21, 2018, Plaintiffs shall submit to Defendants the names

of the retail foreign exchange dealers, as discussed at the conference. It is further

        ORDERED that if Defendants wish to have the Court issue an order encouraging the

parties in this case and the related cases to coordinate with respect to depositions and other

discovery, Defendants shall file a proposed order on ECF.

        The Clerk of Court is respectfully directed to close the motion at Docket No. 154.



Dated: November 16, 2018
       New York, New York
